Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page1of54 PagelD #: 69

ALSD Local 106 (Rev. 07/13) Application fora Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

In the Matter of the Search of

(Briejlv describe the property to be searchect
or identify the person by name anc adedressi

2507 Richard Avenue, Mobile AL 36606

CaseNo. (WY IS-O1HNt-B

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property cidesify she person or deserihe the
Property to be searched and give its location}:

2507 Richard Avenue, Mobile AL. 36606, more particularly described in Attachment A

‘flocatedinthe = Southern = s«é(Diistrictof = Alabama —___, there is now concealed cisenrifi the

person av deseribe the property to be seized}:
See Altachment B. incorpcrated herein by reference

The basis for the search under Fed. R. Crim. P. 41 (c) is reheck one or marey:
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
oe property designed for use, intended for use, or used in committing a crime;
[1] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Claude Section Offense Description
18 USC § 1030(a}2)(C} Unauthorized access of protected computer

The application is based on these facts:

See attached Affidavit, incorporated herein by reference.

of Continued on the attached sheet.

C} Delayed notice of days (give exact ending date ifmore than 30 days; = ———__sé<ds is requested
under [8 U.S.C. § 3103a, the basis of which is set forth on the atlached sheet.

 

Applicant's signanye

FBt Task Force Officer Stephanie Cassidy

Printed namie ceed title

CE

 

Sworn to before me and attestation acknowledged pursuant to FRCP 4.1(b}(2).

   

Date: asipadia

City and state: Mobile, Alabama ____ Sonja F, Bivins, United States Magistrate Judge

Printed nume and tthe

 

 

Certified iy be o trac and
Correct Cupy Gt the axigmal.
Charles R. Dian, Ir

WS. Dasreict Court

Southers District of Atubama

- .

J By htlasca fagne

3y Derry Clerk
Dare: November t4, 2018

 
  
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 2of54 PagelD#: 70

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Stephanie Cassidy, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. lam a Special Agent with the Florida Department of Law Enforcement (FDLE),
and have been so employed since August 25, 2017. Your Affiant is currently assigned to the
Cyber/High-Tech Crime Squad of FDLE’s Pensacola Regional Operations Center. Your Affiant’s
primary responsibilities consist of investigating crimes involving computers and the intemet,
including internet crimes against children and network intrusions. Your Affiant is also the Network
Intrusion FBI Task Force Officer for the Florida Panhandle region and has been assigned to that
role since May 1, 2018. Your Affiant also has almost seven (7) years of sworn law enforcement
experience at the Escambia County Sheriffs Office in Florida. Your affiant has participated in the
execution of numerous search warrants, including search warrants relating to computer crimes
such as internet crimes against children, cyber intrusions, and fraud. Your Affiant has received
official training concerning computer skills and internet investigations through CompTIA, the
United States Navy (USN), the Department of Homeland Security (DHS), the United States Secret
Service (USSS), the Federal Bureau of Investigation (FBH and the National White Collar Crime
Center (NW3C), and possesses extensive computer skills for law enforcement purposes. Your
Affiant is familiar with the methods employed by persons involved in the commission of cyber
offenses.

2. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page3of54 PagelD#: 71

to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

3. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of Title 18, United States Code, Section 1030(a)(2)(C)
have been committed by Timothy Jerome Smith and that evidence will be located at the subject
premises (2507 Richard Avenue, Mobile, Alabama 36606), There is probable cause to search
the premises described in Attachment A for evidence and instrumentalities of these crimes, as
described in Attachment B.

PROBABLE CAUSE

4, On July 10, 2018, the Escambia County Sheriff's Office (ECSO) in Florida
contacted the FDLE Pensacola Regional Operations Center for assistance with an investigation.
Your Affiant met with ECSO Investigator Frank Higginbotham, who relayed information about a
network intrusion investigation involving a company in Pensacola, Florida, and a suspect in
Mobile, Alabama. Due to jurisdictional issues, Investigator Higginbotham requested that your

Affiant take over the investigation. The following was revealed to your Affiant,

a. On May 9, 2018, the owners of a company in Pensacola, Strike Lines, LLC, were
notified by an acquaintance that someone with the online name “Timothy Smith” was
claiming that he accessed all of the company's mapped fishing coordinates the company
sells regarding areas believed to be successful fishing spots in or around the Gulf of
Mexico. The owners of Strike Lines stated they do not know Smith, and that he does
not work for the company nor has authorization to access their fishing

coordinates/intellectual property via their protected website. Smith apparently advised

2
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page4of54 PagelD#: 72

others online that he had over ten thousand (10,000) coordinates belonging to Strike
Lines, and stated that he accessed them through Pe
website. Strike Lines estimated the value of the coordinates stolen to be in excess of
$300,000. On May 14, 2018, the owners of Strike Lines were able to speak to Smith
via cellular telephone, and he stated that he could access all of the company’s private

fishing spots via the website and he sent screenshots to prove it. See below.

 

b. Asa background, Strike Lines uses commercial side sonar to map the floor of the Gulf
of Mexico in order to mark fishing spots that they, in turn, sell as coordinates to
interested parties for $190 cach. The website keeps track of all the spots sold and those
still for sale. The company also uses sonar capability and sonar from public sources
(the National Oceanic and Atmospheric Administration, for example) to create fishing
charts. They go through the charts and data and mark the good spots, trace out ledges,

circle hard bottom areas and then create fishing charts for Garmin, Simrad,
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page5of54 PagelD#: 73

Humminbird, and other fish finders. Those charts are sold for $199 each through the

website.

c. On June 19, 2018, Timothy Smith of Mobile, Alabama, posted on his personal

Facebook page, Po and on two Facebook Group pages

(“Pensacola Fishing Fanatics” and “The Alabama Fleet’), that he was in possession of

the coordinates. See below.

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page6of54 PagelD#: 74

 

d. Multiple customers of Strike Lines contacted the owners of the company to advise them

of these postings. Some of the customers even communicated with Smith via Facebook

Messenger, and Smith advised them of how many coordinates he had from the
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 7of54 PagelD#: 75

company and also sent screenshots of his laptop containing the data of the coordinates

to prove that he was in such possession. See below examples.

 

e, On June 20, 2018, the owner of Strike Lines contacted Smith via text message. Smith

stated that he could still access the website (the company’s website developer added

6
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 8of54 PagelD#: 76

security steps in response to the first communication in order to stop unauthorized
access into the website/company), and that the company's website developer did not
properly fix the vulnerabilities. In order to prove that he could still access their website,
he texted a picture of the data he was accessing to the owner. Smith would not say how

he was gaining access to the website and/or servers. See below.

 

f. During the texts, Strike Lines advised Smith that the coordinates were property of the
company and Smith needed to stop accessing the website and remove the posts from
social media. Smith first proposed that the owners hire him to fix their website and then
switched to trying to bargain with the owner of the company. Smith stated that he would
remove the posts and help the company for free if the owners provided him with
coordinates that pertained to good “deep drop spots for Grouper" as well as never tell
anyone about the incident. At first, the owners agreed so that Smith would stop

harassing the company, but Smith became angry because Strike Lines did not give him
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page9of54 PagelD#: 77

the information he requested fast enough, he stated the "deal was off," and he was going

‘to keep the posts up and he no longer wanted to speak with them. See below.

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 100f54 PagelD#: 78

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page11o0f54 PagelD#: 79

 

g. On July 12, 2018, your Affiant viewed Timothy Smith's Facebook page, which was
under the name “Timothy Smith” and hada Po
Your Affiant viewed a public post on Smith's Facebook page made on July 9, 2018,
stating that he was going to be deleting his Facebook account. Due to your Affiant
having knowledge that evidence of the crime in this case was present on Smith's
account profile and Facebook Messenger, a preservation request was sent to
Facebook. An email response from Facebook was received stating the request
was processed and the preservation was valid for ninety (90) days. Based upon the
above, your Affiant believed evidence would be located within Timothy Smith’s
Facebook account, Ii in that Smith utilized said
account during the commission and aftermath of violations of Title 18, United States

Code, Section 1030(a)(2)(C).
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page12o0f54 PagelD #: 80

5, On July 20, 2018, your Affiant spoke with Ralph Haynes, Owner/Lead Developer
of Hail Studio Web Development. Haynes confirmed that he is the website developer of the Strike
Lines website and he also maintains the website. He stated that he was advised of Timothy Smith's
unauthorized access of the website database, and so he added additional security in response. He
further stated that he was advised thereafter that Smith was still able to gain access to the website's
database. Your Affiant requested the server logs for Strike Lines from May 1, 2018, through June
30, 2018, as that was the time frame Timothy Smith gained unauthorized access to the company's
website information. On July 20, 2018, Haynes provided the server logs to your Affiant.

6. On July 23, 2018, a grand jury subpoena was issued for Verizon Wireless cell phone

This cell phone number is associated with Timothy Smith and was used to

contact the owners of Strike Lines.
7. On July 27, 2018, United States Magistrate Judge Elizabeth M. Timothy of the
Northern District of Florida authorized a search warrant for Facebook account

On August 16, 2018, your Affiant received the search warrant

results from Facebook. Facebook provided the requested contents of Facebook account

belonging to Timothy Smith. The contents consisted of two

thousand one hundred seventy nine (2,179) pages as well as a Certificate of Authenticity,

Facebook provided the following general information for the owner/subscriber of

Name: Timothy Smith

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page130f54 PagelD#: 81

 

The following Internet Protocol (IP) addresses were utilized to access Timothy Smith's Facebook
PF Timothy Smith's Facebook account searched for the victim business, Strike Lines,
on Facebook twenty three (23) times between May 1, 2018, and July 11, 2018.!

8, Facebook also provided Timothy Smith's Facebook Messenger conversations. Your
Affiant located numerous conversations wherein Smith communicated about being in possession

of the Strike Lines‘ master fishing spot list. A sample of the conversations are as follows:

 

 

' Smith stated in a Facebook conversation that he obtained the Strike Lines master coordinate list and sales data
through a program he identified as “Fiddler.” Fiddler is a Web Debugging Proxy platform that monitors and modifies
web traffic. This freeware tool enables developers, testers, and enthusiasts to inspect traffic, set breakpoints, and
"fiddle" with incoming or outgoing data. Fiddler sits between the http client and http server listening on a port for
traffic. It enables a proxy between two layers te intercept the traffic, the request being taken does not proceed to the
server directly, instead, it is sent to Fiddler proxy bridge, Fiddler records the incoming and outgoing data and then
forward io server again. The tool] enables you to inspect incoming and outgoing data to monitor and modify requests
and responses before the browser receives them. With these tools, you can create offline images of the browsing
experience and then package and analyze the results to obtain more detailed information. This tool is intended for use
by companies or website owners to monitor their own traffic, however, it can be used maliciously on websites to
obtain sales data information and JavaScript Object Notation (JSON). The information that is obtained maliciously is
not readily available and is obtained through vulnerabilities and then pieced together.

12
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page140f54 PagelD #: 82

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page150f54 PagelD#: 83

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page16o0f54 PagelD#: 84

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page17o0f54 PagelD#: 85

 

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page18o0f54 PagelD #: 86

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page19o0f54 PagelD #: 87

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 200f54 PagelD #: 88

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 210f54 PagelD #: 89

 

20
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 22 0f54 PagelD #: 90

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 23 0f54 PagelD#: 91

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 240f54 PagelD #: 92

 

23
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 25o0f54 PagelD#: 93

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 26 o0f54 PagelD#: 94

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 27o0f54 PagelD#: 95

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 28 0f54 PagelD #: 96

 

27
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 29 0f54 PagelD#: 97

 

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 300f54 PagelD #: 98

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 31o0f54 PagelD#: 99

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 32 0f54 PagelD #: 100

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 33 0f 54 PagelD#: 101

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 340f54 PagelD #: 102

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 35o0f54 PagelD#: 103

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 36 0f54 PagelD #: 104

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 37 of 54 PagelD #: 105

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 38 0f54 PagelD #: 106

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 39 of 54 PagelD #: 107

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 40 0f54 PagelD #: 108

9. Your Affiant searched Strike Lines’ server logs for any Internet Protocol (IP)
addresses that were also utilized to log into Timothy Smith's Facebook account.” The following
IP addresses were located in the May logs as accessing the Strike Lines’ website on the following
dates:

a
May 9, 2018

(Accessed website a total of ten (10) times)
as
April 30, 2018

May 3, 2018

May 7, 2018

May 8, 2018

May 9, 2018

May 10, 2018

May 11, 2018

May 12,2018 |

May 13, 2018

May 14, 2018

May 16, 2018

May 17, 2018

May 21, 2018

 

* This would confirm the same user accessing Strike Lines and Smith's Facebook account.

39
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 41 0f54 PagelD #: 109

May 22, 2018
May 31, 2018
(Accessed website one thousand six hundred ninety four (1,694) times)
The following IP addresses were located in the June logs as accessing the Strike Lines’ website
on the following dates:
a
June 4, 2018
June 5, 2018
June 6, 2018
June 7, 2018
June 12, 2018
June 13, 2018
June 19, 2018
June 20, 2018
June 21, 2018
June 22, 2018
June 25, 2018
June 26, 2018
June 27, 2018
{Accessed website two thousand eight hundred forty nine (2,849) times)
10. OnSeptember 11, 2018, your Affiant received the subpoena response from Verizon
Wireless. The subscriber information for phone number fr which was known to be

the suspect’s and utilized during communications regarding the instant offense, is as follows:

40
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 42 0f54 PagelD #: 110

 

11. On September 12, 2018, a grand jury subpoena was served upon AT&T Internet
Services regarding IP dresses for the relevant time frame.
These IP addresses were associated with Timothy Smith as being used to log into Smith's Facebook
account and to log onto the Strike Lines’ website during the time of the cyber intrusions. On

September 20, 2018, your Affiant received the subpoena response from AT&T via email.

The results for Internet Protocol (IP) address I 2:2 25 follows:

 

 

‘The results for IP address ae: as follows:

 

41
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 43 0f54 PagelD#:111

AT&T identified this [P address as being part of a block of IPs sub-leased and assigned to a Direct

Internet Access (DIA) or a Managed Internet Service (MIS) customer, Individual IP assignments

within this block are controlled and managed by po It should be noted that

Timothy Smith identified his place of employment on Facebook as Fs and stated

that he is a Senior Software Engineer for the company. As such, your Affiant believes the suspect
engaged in unauthorized access of the Strike Lines’ website both from his premises and his place
of employment ~ which is logical based upon images he sent wherein a laptop was utilized to
engage in the illicit activity. Your Affiant knows, based upon training and experience, that most
persons carry their laptops with them personally both to/from their residences and place of
employment.

12, Your Affiant learned that Timothy Smith, since the above noted illicit acts,
separated from his personal relationship and thus left his 2619 Burlington Drive address.
Specifically, on October 25, 2018, your Affiant observed that the home had a “For Sale” sign in
the yard and only observed a white female present, identified as P| who has a child
in common with Timothy Smith. Your Affiant also observed a white Toyota Highlander bearing
a : the residence, which is registered to PY Based upon your
Affiant’s training and experience, as well as common sense, it is believed that when a person
moves residences that he/she will bring his/her laptop to the new residence. As such, your Affiant
began to conduct further surveillance in order to confirm the current residence of Timothy Smith
so his electronic devices could be seized pursuant to the instant warrant.

13. On October 26, 2018, at approximately 9:30 a.m., your Affiant observed Timothy

Smith at 2507 Richard Avenue, Mobile, Alabama 36606. Your Affiant not only observed

Timothy Smith but also his white 2012 Ford F-350 RS this Alabama

42
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 44 0f54 PagelD#: 112

tag was also involved in an insurance claim in 2017 that related to Timothy Smith. On October 27,
2018, at approximately 5:30 a.m., your Affiant again observed Timothy Smith’s Po
at 2507 Richard Avenue, Mobile, Alabama 36606. On October 29, 2018, at approximately 6:00
a.m., your Affiant again observed Timothy Smith’s [Mat 2507 Richard Avenue,
Mobile, Alabama 36606. On October 30, 2018, at approximately 6:00 a.m., your Affiant
confirmed I. 2619 Borington Drive East, Mobile,
Alabama 36695, On the same date, at approximately 6:20 a.m., your Affiant observed Timothy
Smith’s 2507 Richard Avenue, Mobile, Alabama 36606. On October 31,
2018, at approximately 6:00 a.m., your Affiant again observed Timothy Smith’s

at 2507 Richard Avenue, Mobile, Alabama 36606,

14. Thus, your Affiant knows that Timothy Smith is currently residing at the subject
premises after his separation from his relationship, and there is a fair probability that evidence of
the instant crimes is present in his clectronic devices based upon the aforementioned electronic
investigation.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

lL. This application seeks permission to search and seize records that might be found
on the subject premises, more particularly described in Attachment A, in whatever form they are
found. One form in which the records might be found is data stored on a computer’s hard drive or
other storage media.

2. Based upon your Affiant’s training and experience and information related to your
Affiant by agents and others involved in the forensic examination of computers, your Affiant

knows that computer data can be stored on a varicty of systems and storage devices including hard

43
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 45 o0f54 PagelD#: 113

disk drives, USB flash or thumb drives, cellular telephones protected by biometrics/passwords,
compact disks, magnetic tapes and memory chips. Your Affiant also knows that, during the search
of the premises, it is not always possible to search computer equipment and storage devices.

3. Searching computer systems is a highly technical process, which requires specific |

" expertise and specialized equipment. There are so many types of computer hardware and software
in use today that it is impossible to bring to the search site all of the necessary technical manuals
and specialized equipment necessary to conduct a thorough search. In addition, it may also be
necessary to consult with computer personnel who have specific expertise in the type of computer,
software application, or operating system that is being searched.

4. Searching computer systems requires the use of precise, scientific procedures,
which are designed to maintain the integrity of the evidence and even to recover “hidden,” erased,
compressed, encrypted, or password-protected data. Computer hardware and storage devices may
contain “booby traps” that destroy or alter data if certain procedures are not followed. Since
computer data ts particularly vulnerable to madvertent or intentional modification or destruction,
a controlled environment, such as a jaw enforcement laboratory, is essential to conducting a
complete and accurate analysis of the equipment and storage devices from which the data will! be
extracted.

5. The volume of data stored on many computer systems and storage devices will
typically be so large that it will be highly impractical to search for data during the execution of the
physical search of the premises. A single megabyte (“MB”) of storage space is the equivalent of
500 double-spaced pages of text. A single gigabyte (“GB”) of storage space, or 1,000 MB, is the
equivalent of 500,000 double-spaced pages of text. Storage devices capable of storing 160 GB of

data are now commonplace in desktop computers. Consequently, each non-networked, desktop

44
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 46o0f54 PagelD#: 114

computer found during a search can easily contain the equivalent of 80 million pages of data,
which, if printed out, would result in a stack of paper over four miles high,

6. Computer users can attempt to conceal data within computer equipment and storage
devices through a number of methods, including the use of innocuous or misleading filenames and
extensions. For example, files with the extension “.jpg” often are image files; however, a user can
easily change the extension to “.txt” to conceal the image and make it appear that the file contains
text. Computer users can also attempt to conceal data by using encryption, which means that a
password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data into readable
form. In addition, computer users can conceal data within another seemingly unrelated and
innocuous file in a process called “steganography.” For cxamplc, by using steganography a
computer user can conceal text in an image file, which cannot be viewed when the image file is
opened. Therefore, a substantial amount of time may be necessary to extract and sort through data
that is concealed or encrypted to determine whether it is evidence, contraband, or instrumentalities
of a crime.

7, Searching the electronic media for the evidence more particularly described in
Attachment B may require a range of computer forensic analysis techniques. This is so because
criminals can mislabel or hide files and directories; encode communications to avoid using key
words; attempt to delete files to evade detection; or take other steps designed to frustrate law
enforcement searches for information. In order to properly execute the search authorized by the
warrant, specially trained agents or forensic analysts may be required to conduct a thorough
forensic analysis of the seized media, such as scanning areas of the disk not allocated to listed files,
or opening every file and scanning its contents briefly to determine whether it fails within the scope

of the warrant. In light of these difficulties, your Affiant requests permission to use whatever

45
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 47 of 54 PagelD#: 115

computer forensic analysis techniques appear necessary to locate and retrieve the evidence as more
particularly described in Attachment B.

8. Electronic files or remnants of such files can be recovered months or even years
after they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic
files saved to a hard drive can be stored for years with little or no cost. Even when such files have
been deleted, they can be recovered months or years later using readily-available forensics tools.
Normally, when a person dejetes a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the hard drive until it is overwritten by new data.
Therefore, deleted files, or remnants of deleted files, may reside in free space or slack space, i.e.,
space on a hard drive that ts not allocated to an active file or that is unused after a file has been
allocated to a set block of storage space, for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in a swap or
recovery file. Similarly, files that have been viewed on the Internet are often automatically
downloaded into a temporary directory or cache. The browser typically maintains a fixed amount
of hard drive space devoted to these files, and the files are only overwritten as they are replaced
with more recently downloaded or viewed content. Thus, the ability to retrieve residue of an
electronic file from a hard drive depends Iess on when the file was downloaded or viewed than on
a particular user’s operating system, storage capacity, and computer habits. Recovery of residue
of electronic files from a hard drive requires specialized tools and a controlled laboratory
environment. Recovery also can require substantial time.

a) | know that when an individual uses a computer to obtain unauthorized access to a
victim computer over the Internet, the individual’s computer will generally serve

both as an instrumentality for committing the crime, and also as a storage medium

46
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 48 0f 54 PagelD #: 116

for evidence of the crime. The computer is an instrumentality of the crime because
it is used as a means of committing the criminal offense. The computer is also
likely to be a storage medium for evidence of crime. From my training and
experience, I believe that a computer used to commit a crime of this type may
contain: data that is evidence of how the computer was used; data that was sent or
received: notes as to how the criminal conduet was achieved; records of Internet
discussions about the crime; and other records that indicate the nature of the

offense.

CONCLUSION

Based on the forgoing, [ request that the Court issue the proposed search warrant.

47
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 49 of 54 PagelD #: 117

REQUEST FOR SEALING

| further request that the Court order that all papers in support of this application, including

the affidavit and search warrant, be sealed until further order of the Court.

These documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation.

Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

THE ABOVE AGENT HAS ATTESTED
TO THIS AFFIDAVIT PURSUANT TO ofle
FED. R. CRIM, P. 4.1(b)(2)(B} THIS Arn
DAY OF NOVEMBER 2018

 

UNITED STATES MAGISTRATE JUDGE

Respectfully submitted,

Agha Cog

Stephanie Cassidy é
Task Force Officer Ce
Federal Bureau of Investigation

48
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 50o0f54 PagelD#: 118

ATTACHMENT A
Property to Be Searched

The residence located at 2507 Richard Avenue, Mobile, Alabama 36606 is described as a single-
family home with brick and tan wood siding and a shingled roof with a chimney. The residence
has two front facing windows with black shutters. The entrance to the residence is a dark colored
wood and glass door on the cast side of the home that opens in and to the right. The residence is
located on a one (1) acre lot with a fenced in back yard, gravel drive way and small wooden porch
on the east side of the home. This warrant includes any/all vehicles on the subject premises or its
curtilage.

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page51o0f54 PagelD#: 119

ATTACHMENT B

ITEMS TO BE SEIZED

1. All records relating to violations of Title 18, United States Code, Section
1030(a)(2)(C), those violations involving Timothy Jerome Smith, including any

electronic evidence containing:

2. Records and information relating to unauthorized access to the computer

systems/website of Strike Lines LLC;
3. Records and information relating to any/all access of Strike Lines LLC;
4. Records and information relating to Strike Lines LLC and its website;

5. Records and information relating to the Facebook account of Timothy Jerome

Smith:
6. Records and information relating to the identity or location of the suspect;

7. Records and information relating to communications with Internet Protocol

 

8. Records and information relating to malicious software;

9. Computers or storage media used as a means to commit the violation described

above,
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page 52o0f54 PagelD #: 120

For any computer or storage medium whose seizure is otherwise authorized by this warrant,
and any computer or storage medium that contains or in which is stored records or information

that is otherwise called for by this warrant (hereinafter, “COMPUTER”:

a. evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user
profiles, email, email contacts, “chat,” instant messaging logs, photographs, and

correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence of the

presence or absence of security software designed to detect malicious software;
c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to determine the
chronological context of computer access, use, and events relating to crime under

investigation and to the computer user;

¢. evidence indicating the computer user’s state of mind as it relates to the crime under

investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page530f54 PagelD#:121

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i, passwords, encryption keys, and other access devices that may be necessary to access
the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or to

conduct a forensic examination of the COMPUTER;
k. records of or information about Internet Protocol addresses used by the COMPUTER;

1, records of or information about the COMPUTER’s Internet activity, including firewall
logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any Internet search engine, and records of user-typed web

addresses;
m. contextual information necessary to understand the evidence described in this attachment,
n. Routers, modems, and network equipment used to connect computers to the Internet.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

 
Case 1:18-mj-00141-B Document 2-1 Filed 11/14/18 Page54o0f54 PagelD#: 122

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
